UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2010 El Paso Pipeline Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 001-33825 26-0789784 (State or other Jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K/A (“AmendmentNo. 1”) amends the Current Report on Form 8-K filed with the Securities and Exchange Commission by El Paso Pipeline Partners, L.P. (the “Partnership”) on April 5, 2010 in connection with its acquisition on March 30, 2010 of a 51% member interest in each of El Paso Elba Express Company, L.L.C. (“Elba Express”) and Southern LNG Company, L.L.C. (“SLNG”) from El Paso Corporation for an aggregate purchase price of approximately $810 million. The Current Report on Form 8-K filed on April 5, 2010 is being amended by this Amendment No. 1 to amend Item 9.01 (a) and (b) because the financial statements required by this item are no longer required as a result of the filing of the Partnership’s historical financial information as retrospectively adjusted to reflect the change in reporting entity and the consolidation of SLNG and Elba Express, included in the Partnership’s Current Report on Form 8-K filed on June 10, 2010. No other amendments to the Form 8-K filing on April 5, 2010 are being made by this Amendment No. 1. Item 9.01Financial Statements and Exhibits. (a)—(b)None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO PIPELINE PARTNERS, L.P. By: EL PASO PIPELINE GP COMPANY, L.L.C., its General Partner By: /s/ Robert W. Baker Robert W. Baker Executive Vice President and General Counsel Dated: June 10, 2010
